Citation Nr: 0617011	
Decision Date: 06/09/06    Archive Date: 06/26/06	

DOCKET NO.  03-13 855	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for hepatitis B and/or C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

This case was previously before the Board in January 2005, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  

For reasons which will become apparent, this appeal is once 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran in this case seeks service connection for 
hepatitis B and/or C, reportedly contracted during his period 
of active military service.  

In that regard, it is contended that the veteran's hepatitis 
C is in some way related to an inservice vaccination, an 
inservice tattoo, sexual relations with a Korean woman while 
in service, or treatment for an arm abscess resulting from 
intravenous (IV) drug use. 

In that regard, the Board notes that, at the time of the 
Board's remand in January 2005, it was requested that, 
following a review of the veteran's entire claims folder, an 
opinion be offered as to whether the veteran's hepatitis C 
was less likely, more likely, or as likely as not related to:  
(a) IV drug use; (b) sexual relations in service; (c) getting 
a tattoo; and/or (d) inservice inoculations.  All opinions 
expressed were to have been based on a review of the evidence 
of record, including the veteran's service medical records 
and sound medical principles.  Finally, the examiner was to 
have provided a rationale for all opinions expressed.  

To that end, in June 2005, a VA physician conducted a review 
of the veteran's entire claims folder.  Following that 
review, an opinion was expressed that the veteran's hepatitis 
C was less likely than not related to his inservice IV drug 
use, sexual relations in service, getting a tattoo, or 
inoculations in service.  However, no rationale whatsoever 
was offered for that opinion.  Pursuant to various holdings 
of the United States Court of Appeals for Veterans Claims, 
the veteran is entitled to a rationale for the opinion 
offered prior to a final adjudication of his current claim 
for service connection.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must 
be obtained if the material could be determinative of 
the claim).

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO for the following actions:  

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2005, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran's entire claims folder 
should then be furnished to the same 
physician responsible for the June 2005 
opinion noted above.  Following a review 
of the veteran's claims folder, that 
physician should provide a rationale for 
the opinions expressed in the June 2005 
report.  If that examiner is no longer 
available, the file should be forwarded 
to another physician for the appropriate 
opinions and rationale to be expressed.  

4.  The RO should then review the 
veteran's claim for service connection 
for hepatitis B and/or C.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC) and given the opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112.


	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



